DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments (based on newly filed amendments), see papers, filed 4/1/22, with respect to the rejection(s) of claim(s) 1-20 under 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Auer (9926088, 10472218) and Heuser (CN 105517907).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 10-15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Auer (10472218) in view of Heuser (CN 105517907; Sig Tech LTD).
Regarding claim 1, the Auer reference discloses a filling device (Figure 1) comprising: a filler nozzle (6) comprising a plurality of capillaries, and a filler valve (10) moveable relative to the filler nozzle, wherein the filler valve comprises: a sealing plate (13) which, when in contact with the filler nozzle, closes a plurality of the capillaries (8) but leaves at least one main capillary (7) open, and a sealing component (12) moveable relative to the sealing plate (see relative movement between figures 2-4), which is operable to close the at least one main capillary (see figure 2) and to create pressure along the at least one main capillary (when the sealing component 12 moves downwards, due to the angle alpha, the pressure inside the capillary will increase; see column 5, lines 36 - 47).
The Auer reference doesn’t disclose the sealing component (12) being a flexible and compressible sealing component.
However, the Heuser reference discloses another flow control device having a flexible, compressible sealing component (9) to control flow of liquid (see below taken from Heuser).
“The device 19 from FIG. 5 is shown in the first closed position in FIG. 6.
The areas of the device 19 that have been described in connection with Fig. 5 are provided with corresponding reference numerals in Fig. 6. Compared with the position shown in Figure 5, the essential difference is that in the position shown in Figure 6, the sealing lip 9 is firmly squeezed onto the stop surface 14, so that the flowable product being filled can no longer flow through the device. 19. The contact between the sealing lip 9 and the sealing area 15 of the outlet element 13 means that the contact surface 10 is located on the stop surface 14. Due to the high contact pressure and the elasticity of the sealing lip 9, the sealing lip 9 is deformed, so that the distance between the contact surface 10 and the reference surface 11 is reduced. In other words, an offset 21’ is formed in the position shown in FIG. 6, and the offset 21’ is smaller than the offset 21 shown in FIG. As a result, the volume of the hollow cavity 12 is also reduced.  In the position shown in Fig. 6, a given amount of flowable product to be filled stays in the outlet channel 17, so that a flow front 23 is formed on the bottom surface of the outlet element 13. The flow front 23 usually protrudes beyond the bottom surface of the outlet element 13, so that there is a risk of dripping.”
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Auer device to have a flexible, compressible sealing component as, for example, taught by the Heuser in order to precisely control the flow of liquid by pressure, as defined above.

Regarding claim 2, wherein Auer further discloses the plurality of capillaries (7, 8) are arranged longitudinally within the filler nozzle (6).

Regarding claim 3, wherein Auer further discloses the at least one main capillary (7) is located centrally within the filler nozzle (6).

Regarding claim 4, wherein Auer further discloses the sealing plate (13), when in contact with the filler nozzle (6) closes a plurality of the capillaries (7) but leaves only one main capillary (8) open.

Regarding claim 7, wherein Auer further discloses the or each main capillary (7, 8), at the end of the filler nozzle (6) adjacent to the sealing plate (12), terminates at the filler nozzle (6).

Regarding claim 10, further Auer further discloses comprising a shaft (15) connected to the sealing component (12) and connected to one or more resilient and elastic components (26), the components connected to the sealing plate (13).

Regarding claim 11, and further Auer further discloses comprising a flexible membrane (19), wherein the sealing plate (13) is connected to the sealing component (12) by the flexible membrane (19).

Regarding claims 12-15 and 18, the method would be inherent during normal use and operation of the modified Auer device.



Claims 1- 6, 8, 9 and 11-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Auer et al. (9926088) in view of Heuser (CN 105517907; Sig Tech LTD).
Regarding claim 1, the Auer et al. reference discloses a filling device (Figs. 6A- C) comprising: a filler nozzle (5) comprising a plurality of capillaries, and a filler valve (8) moveable relative to the filler nozzle, wherein the filler valve comprises: a sealing plate (121) which, when in contact with the filler nozzle, closes a plurality of the capillaries (6) but leaves at least one main capillary (Fig. 6B) open, and a sealing component (122) moveable relative to the sealing plate (see relative movement between figures 6A-C), which is operable to close the at least one main capillary and to create pressure along the at least one main capillary.
However, the Heuser reference discloses another flow control device having a flexible, compressible sealing component (9) to control flow of liquid (see below taken from Heuser).
“The device 19 from FIG. 5 is shown in the first closed position in FIG. 6.
The areas of the device 19 that have been described in connection with Fig. 5 are provided with corresponding reference numerals in Fig. 6. Compared with the position shown in Figure 5, the essential difference is that in the position shown in Figure 6, the sealing lip 9 is firmly squeezed onto the stop surface 14, so that the flowable product being filled can no longer flow through the device. 19. The contact between the sealing lip 9 and the sealing area 15 of the outlet element 13 means that the contact surface 10 is located on the stop surface 14. Due to the high contact pressure and the elasticity of the sealing lip 9, the sealing lip 9 is deformed, so that the distance between the contact surface 10 and the reference surface 11 is reduced. In other words, an offset 21’ is formed in the position shown in FIG. 6, and the offset 21’ is smaller than the offset 21 shown in FIG. As a result, the volume of the hollow cavity 12 is also reduced.  In the position shown in Fig. 6, a given amount of flowable product to be filled stays in the outlet channel 17, so that a flow front 23 is formed on the bottom surface of the outlet element 13. The flow front 23 usually protrudes beyond the bottom surface of the outlet element 13, so that there is a risk of dripping.”
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Auer device to have a flexible, compressible sealing component as, for example, taught by the Heuser in order to precisely control the flow of liquid by pressure, as defined above.

Regarding claim 2, wherein the plurality of capillaries (6) are arranged longitudinally within the filler nozzle (5).

Regarding claim 3, wherein the at least one main capillary (6) is located centrally within the filler nozzle (5).

Regarding claim 4, wherein the sealing plate (121), when in contact with the filler nozzle (5) closes a plurality of the capillaries (6) but leaves only one main capillary (6) open (Fig. 6B).

Regarding claim 5, the Auer et al. reference discloses the invention including caps (121 and 122 can be construed as caps), but doesn’t disclose the sealing component comprising a flexible cap of silicone rubber or any flexible plastics material.
However, the Heuser reference further discloses the use of silicone or flexible plastics (see below taken from Heuser).
“A further teaching of the invention envisages that the sealing element, in particular the sealing lip, is made of an elastomer, in particular silicone. Elastomers, especially silicones, are characterized by high elasticity and are therefore particularly suitable for the surface of the outlet element which is never perfectly smooth. This feature ensures a reliable seal between the sealing element and the outlet element. Other advantages of elastomers, especially silicones, are their good manufacturability and their variable shaping. Finally, elastomers, especially silicones, also meet hygiene requirements such as those associated with food filling.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Auer et al. device to have caps made of silicone or flexible plastics as, for example, taught by the Heuser reference to ensure a reliable seal.

    PNG
    media_image1.png
    624
    811
    media_image1.png
    Greyscale


Regarding claim 6, wherein each capillary (6) closed by the sealing plate (121, 122), at the end of the filler nozzle (5) adjacent to the sealing plate, includes a tube (10) extending from the filler nozzle (5). See Figures 6A - C.

Regarding claim 8, wherein the sealing plate (122) comprises, on its side adjacent to the filler nozzle (5), a plurality of caps (unlabeled) arrange to close each capillary (6) closed by the sealing plate (122) and one or more elongate tubes (10) arranged to engage with the or each main capillary (6). See Fig. 6B.

Regarding claim 9, see Figures 6A - C.

Regarding claim 11, flexible membranes (unlabeled) are shown in Figures 6A- C. See Annotated Figure.

Regarding claims 12-20, the method would be inherent during normal use and operation of the modified Auer et al. device.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY LEWIS MAUST whose telephone number is (571)272-4891. The examiner can normally be reached Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY LEWIS MAUST
Primary Examiner
Art Unit 3753



/TIMOTHY L MAUST/           Primary Examiner, Art Unit 3753